TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 25, 2016



                                     NO. 03-15-00010-CV


                                 Colleen Dickinson, Appellant

                                                v.

                                Bruce Dana Hardesty, Appellee




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the divorce decree signed by the trial court on October 6, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s divorce decree. Therefore, the Court affirms the trial court’s divorce decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.